DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1, 9, and 16.

Claims 3 and 11 are cancelled.

Claims 2 and 10 were previously cancelled.

Claims 1, 4-9, and 12-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, and 12-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Regarding 112 Rejections
Examiner initially rejected claims 1, 3-9, and 11-20 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended its claims to address these issues a. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1, 3-9, and 11-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception). Applicant merely pointing out the utility of the claims does not address why they should not be considered abstract.

Applicant argued that the claims recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (encrypting sensitive information) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to have and present information that is reflective of a security level. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application. Applicant is not improving how data is encrypted or how a security level allows access to data. Applicant is merely recording information reflective of the security level and presents that information to a user.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. A useful combination of elements is not the standard for determining if something is something other than what is well understood, routine, and conventional. Applicant merely alleges its claims meets this standard and provides no analysis as to how its claims actually arise to the level of something other than what is well understood, routine, and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1, 3-9, and 11-20 under 35 USC 103 as being unpatentable over the prior art.
Applicant’s arguments with respect to claims 1, 4-9, and 12-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of providing access to a document. 

Claims 1, 9, and 16 recite the limitations of: 
generate a subject document including a first portion,
wherein the first portion is a field of a plurality of fields in the subject document, each field comprising distinct independent properties;
associate an authentication stamp to form a document package;
embedding metadata with the subject document in the document package,
wherein the metadata includes an indication of the plurality of fields and a corresponding sensitivity level for each field of the plurality of fields;
encrypting the metadata within the document package;
a document package, 
wherein the document package includes a subject document having a first portion and an authentication stamp; 
the document package in the digital wallet; 
a request to access the subject document; 
a credential indication; 
provide the metadata including the indication of the plurality of fields and the corresponding sensitivity level for each field;
provide access to only said first portion of the subject document based upon a credential level of the credential indication

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a non-transitory computer readable storage medium, a computer program, a digital wallet, at least one processing element, a, digital wallet system, a document originator server, a user device, and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a document package, 
storing the document package in the digital wallet; 
receiving a request to access the subject document; 
receiving a credential indication; 
provide the metadata,
and providing access to only said first portion of the subject document

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a non-transitory computer readable storage medium, a computer program, a digital wallet, at least one processing element, a, digital wallet system, a document originator server, a user device; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a document package, 
storing the document package in the digital wallet; 
receiving a request to access the subject document; 
receiving a credential indication; 
provide the metadata 
and providing access to only said first portion of the subject document

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0025], [0076-0085], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 4-8, 12-15, and 17-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 4-8, 12-15, and 17-20 are directed to an abstract idea. Thus, the dependent claims 4-8, 12-15, and 17-20 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sayed, US Patent Application Publication No., 2018/0248887 in view of Chung, US Patent Application Publication No., 2020/0372163, in further view of Blose, US Patent Application Publication No., 2009/0077129.
Regarding claims 1, 9, and 16;
(Claim 1) A digital wallet system comprising: 
a document originator server configured to – 
generate a subject document including a first portion; 
See Sayed [0041] “the service provider”, “a file can be created and/or saved on a memory of the cloud storage service provider”

wherein the first portion is a field of a plurality of fields in the subject document, each field comprising distinct independent properties;
See Sayed [0045] “User selected areas--The user would be able to select the areas of a document they would like "sanitized".  Once the user marks a specific area, it will only be visible to people on a pre-defined permissions list; any user not on the list would not be able to see the sanitized information as they would not know if it even existed.”

associate an authentication stamp to form a document package; 
See Sayed [0050] “the information may be encrypted depending on its 
classification and the security level requirements”

embedding metadata with the subject document in the document package;
The primary reference does not explicitly teach “embedding metadata with the subject document in the document package”; see section EMBED below for further analysis.

wherein the metadata includes an indication of the plurality of fields and a corresponding sensitivity level for each field of the plurality of fields;
The primary reference does not explicitly teach “wherein the metadata includes an indication of the plurality of fields and a corresponding sensitivity level for each field of the plurality of fields”; see section METADATA SENSITIVITY LEVELS below for further analysis.

encrypting the metadata within the document package;
See Sayed [0050] “the information may be encrypted depending on its 
classification and the security level requirements”

and send the document package to a user; 
See Sayed [0050] “the document may be shared by means of displayed or transferred to an authorized party”

and a user device corresponding to the user configured to – 
receive the document package;
See Sayed [0050] “the document may be shared by means of displayed or transferred to an authorized party”
[0055] “Beginning at step 502, the creation and/or upload of a new document can take place.  Once it is on the host's system…”

store the document package in a digital wallet; 
See Sayed [0055] “Beginning at step 502, the creation and/or upload of a new document can take place.  Once it is on the host's system…”

receive, from the user, a request to access the subject document; 
See Sayed [0056] “a request for access or transmission of a document is received by the host's system”

receive, from the user, a credential indication; 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”

provide, to the user, the metadata including the indication of the plurality of fields and the corresponding sensitivity level for each field; 
See Sayed [0055] “steps for the providing of access to sensitive information in a document file”
“once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.” [0057]

 and provide, to the user, access to only said first portion of the subject document based upon a credential level of the credential indication.
See Sayed [0055] “steps for the providing of access to sensitive information in a document file”
“once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.” [0057]

EMBED 
The primary reference, in the business of encrypted documents, teaches a document with a first portion. It does not explicitly teach embedding metadata with the subject document in the document package.

Chung, in the business of encrypted documents, teaches embedding metadata with the subject document in the document package.
See Chung [0050], “metadata is stored locally” See also Abstract, [0067], [0069], [0177]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the document the primary reference, the ability to include metadata as taught by Chung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing metadata to be seen can increase the security associated with the document.

METADATA SENSITIVITY LEVELS
The combined references, in the business of encrypted documents, teach a document with a first portion and metadata and encrypting data. They do not explicitly teach wherein the metadata includes an indication of the plurality of fields and a corresponding sensitivity level for each field of the plurality of fields.

Blose, in the business of encrypted documents, teaches wherein the metadata includes an indication of the plurality of fields and a corresponding sensitivity level for each field of the plurality of fields. 
See Blose [0038], “Any of a number of operator interface utilities can be used to set up detail levels for an individual image collection. In one embodiment, a user sets up recipient list 32 directly, explicitly assigning detail level access to one or more individuals or groups, following the basic model of FIG. 3, for example. As shown in the example of FIG. 4, user interface tools, such as a window 24, can be displayed on the operator's workstation. A control 26 allows setting of detail level to each listed recipient. In another embodiment, privacy settings using window 24 or other tool can be designated for individual images in the collection. Then, only individuals or groups having the appropriate detail level would be able to access various images and their associated metadata.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the document the combined references, the ability to have the metadata reflect the fields and their sensitivity levels as taught by Blose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes having the metadata reflect the fields and their sensitivity levels allows the system to know what data is eligible to be presented.

Regarding claims 4, 12, and 17;
(Claim 4)The digital wallet system of claim 1, wherein said first portion is of a lower sensitivity level than a remainder of the subject document.
See Sayed [0045] “User selected areas--The user would be able to select the areas of a document they would like "sanitized".  Once the user marks a specific area, it will only be visible to people on a pre-defined permissions list; any user not on the list would not be able to see the sanitized information as they would not know if it even existed.”
[0055] “In particular, exemplary protocols for high, medium, and low levels of information confidentiality that could take place according to the preprogrammed settings.”

Regarding claim 5;
(Claim 5)The digital wallet system of claim 1, wherein the document originator server is further configured to – 
receive an authentication request from a third party; 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
compare a key to the authentication stamp; 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
and send an authentication message to the third party upon a determination that the key is indicative of authenticity.
See Sayed [0055] “steps for the providing of access to sensitive information in a document file”
“once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.” [0057]

Regarding claims 6, 13, and 18;
(Claim 6)The digital wallet system of claim 1, 
wherein said credential indication is a first credential indication, 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
wherein the user device is further configured to – receive a second credential indication, 
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
wherein the second credential indication is indicative of a higher credential level than the first credential indication; 
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
and provide, to the user, access to an entirety of the subject document.
See Sayed [0057] “Once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.”

Regarding claims 7, 14, and 19;
(Claim 7)The digital wallet system of claim 6, wherein the user device is further configured to – 
request, from the user, the second credential indication, wherein the second credential indication is of a type selected based upon a credential level required to provide the requested access to the subject document.
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”

Regarding claims 8, 15, and 20;
(Claim 8)The digital wallet system of claim 1, 
wherein said credential indication is a first credential indication, 
See Sayed [0057-0059] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
wherein the user device is further configured to – 
receive, from the user, a request to transfer the subject document to a third party; 
See Sayed [0056] Once a request is made, at steps 510, 515, or 520, a request for access or transmission of a document is received by the host's system.

request, from the user, a second credential indication, 
wherein the second credential indication is indicative of a higher credential level than the first credential indication; 
See Sayed [0057] “the system will determine whether the request was received by an employee as opposed to a contractor, affiliate, or an unidentified party.  Upon verification of active employment, at step 510B, the system can see if the particular employee belongs to a business group that regularly uses information contained within the document or if the user has a need for it according to a business objective”
“verify whether the request comes from an employee/contractor/affiliate and a secure network is being used to provide access and/or the respective encryption key at step 530”
and transferring the subject document to the third party.
See Sayed [0057] “Once it is determined that a threshold is met, access and/or an encryption key can be provided to the user at step 530.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693